             Case 3:16-cr-00440-WHA Document 168 Filed 03/03/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )            No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )            JOINT PROPOSED STATEMENT OF THE
16                                   )            CASE FOR THE JURY
       v.                            )
17                                   )            Trial: March 9, 2020
     YEVGENIY ALEXANDROVICH NIKULIN, )            Time: 7:30 a.m.
18                                   )            Courtroom No. 12
          Defendant.                 )
19                                   )
                                     )
20                                   )

21

22

23

24

25

26

27

28

     JOINT STMT. OF CASE
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 168 Filed 03/03/20 Page 2 of 3




 1          Pursuant to the Court’s order at the pretrial conference on February 19, 2020, the parties hereby

 2 submit the attached Joint Proposed Statement of the Case to be read to the jury venire prior to jury

 3 selection.

 4

 5 DATED: March 3, 2020                                  Respectfully submitted,

 6                                                       DAVID L. ANDERSON
                                                         United States Attorney
 7

 8                                                       /s/
                                                         MICHELLE J. KANE
 9                                                       KATHERINE L. WAWRZYNIAK
                                                         Assistant United States Attorneys
10

11
                                                         /s/
12                                                       ADAM G. GASNER
                                                         VALERY NECHAY
13                                                       Attorneys for Nikulin
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STMT. OF CASE
     CR 16-00440 WHA                                 2
             Case 3:16-cr-00440-WHA Document 168 Filed 03/03/20 Page 3 of 3




 1            JOINT PROPOSED STATEMENT OF THE CASE FOR THE JURY VENIRE

 2          This is a criminal case brought by the United States government against Yevgeniy Nikulin.

 3          The indictment against Mr. Nikulin includes nine separate charges, which I will describe to you

 4 in a moment. The indictment and the charges against Mr. Nikulin are not evidence, and Mr. Nikulin is

 5 presumed to be innocent, as I will separately instruct you. My purpose here is simply to provide a

 6 description of the charges to help in jury selection.

 7          In 2012, three companies headquartered in the Bay Area—LinkedIn, Dropbox, and

 8 Formspring—were hacked, meaning that an unauthorized person accessed company computers and stole

 9 user credentials, including names, email addresses, and passwords. The United States alleges that Mr.
10 Nikulin is the person responsible for these three hacks.

11          Counts One through Three are related to the LinkedIn intrusion. In Count One, the United States

12 charges that Mr. Nikulin intentionally accessed LinkedIn computers and stole LinkedIn user credentials.

13 In Count Two, the United States charges that Mr. Nikulin knowingly caused the transmission of

14 information, code or a command causing damage to a computer belonging to a LinkedIn employee. In

15 Count Three, the United States charges that Mr. Nikulin unlawfully used the user name and password of

16 a LinkedIn employee in order to conduct the intrusion.

17          Count Four is related to the Dropbox intrusion. The United States charges that Mr. Nikulin

18 intentionally accessed Dropbox computers and stole Dropbox user credentials.

19          Counts Five through Nine relate to the Formspring intrusion. In Count Five, the United States

20 charges that Mr. Nikulin conspired with others to sell stolen Formspring user credentials. In Count Six,

21 the United States charges that Mr. Nikulin actually did sell the Formspring user credentials for $1,000 or

22 more. In Count Seven, the United States charges that Mr. Nikulin intentionally accessed Formspring

23 computers and stole Formspring user credentials. In Count Eight, the United States charges that Mr.

24 Nikulin knowingly caused the transmission of information, code or a command causing damage to a

25 computer belonging to Formspring. In Count Nine, the United States charges that Mr. Nikulin

26 unlawfully used the user name and password of a Formspring employee in order to conduct the

27 Formspring intrusion.

28          Mr. Nikulin denies all of the charges brought by the United States.

     JOINT STMT. OF CASE
     CR 16-00440 WHA                                 3
